Citation Nr: 0933248	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.S. and M.S.



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the Veteran's claims of service connection for hearing loss 
and sinusitis.  Timely appeals were noted from that decision.

Although the December 2006 rating decision declined to reopen 
the Veteran's claims of service connection for hearing loss 
and sinusitis, the RO addressed these issues on a de novo 
basis in an October 2007 statement of the case.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

A hearing on these matters was held before a Decision Review 
Officer in August 2007.  A copy of the hearing transcript has 
been associated with the file.

In November 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

In correspondence received in January 2009, the Veteran 
requested a reopening of his previously denied claim for 
service connection for otitis media.  To date, no action has 
been taken on this claim.  It is hereby referred back to the 
agency of original jurisdiction for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  An April 2000 rating decision denied service connection 
for hearing loss on the basis that there was no evidence of a 
nexus to service.  The Veteran did not file a timely appeal 
of the April 2000 determination following appropriate notice, 
and that decision became final.

2.  Evidence received since April 2000 raises a reasonable 
possibility of substantiating the claim of service connection 
for hearing loss.

3.  Resolving all doubt in the Veteran's favor, hearing loss 
was incurred in service.

4.  An April 2000 rating decision denied service connection 
for sinusitis on the basis that there was no evidence of a 
nexus to service.  The Veteran did not file a timely appeal 
of the April 2000 determination following appropriate notice, 
and that decision became final.

5  Evidence received since April 2000 raises a reasonable 
possibility of substantiating the claim of service connection 
for sinusitis.

6.  A clear preponderance of the evidence is against a 
finding that the Veteran currently has sinusitis related to 
active duty.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  Evidence received since the April 2000 rating decision is 
new and material, and the Veteran's claim of service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).

3.  Hearing loss was incurred as a result of active military 
service.  38 U.S.C.A.     §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The April 2000 rating decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

5.  Evidence received since the April 2000 rating decision is 
new and material, and the Veteran's claim of service 
connection for sinusitis is reopened.  38 U.S.C.A.       § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).

6.  Chronic sinusitis was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2006 and January 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was notified of 
the way initial disability ratings and effective dates are 
established.  The notice requirements for new and material 
evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006) were met by the January 2009 letter.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

New and Material Evidence

An April 2000 rating action denied service connection for 
hearing loss and sinusitis on the grounds that the evidence 
did not show that the Veteran's disabilities were related to 
service.  The rating decision and a letter informing the 
Veteran of his right to appeal were sent to the Veteran that 
same month.  There were no timely appeals filed.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

In June 2006, the Veteran submitted an application to reopen 
his claims.  The newly submitted evidence includes a July 
1957 VA treatment record showing a diagnosis of chronic 
sinusitis; three private medical opinions on the etiology of 
the Veteran's hearing loss; VA examinations of the Veteran's 
hearing loss and sinusitis dated September 2007; a Merck 
Manual entry stating that hearing loss can result from 
chronic otitis media; and lay statements from the Veteran 
describing continuity of symptomatology of both hearing loss 
and sinusitis since service.  By rating decision dated 
December 2006, the RO declined to reopen the Veteran's 
claims.  Timely appeals were noted from that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for hearing 
loss and sinusitis is new and material as contemplated by the 
pertinent law and regulations.  The record contains new, 
competent evidence linking the Veteran's hearing loss to 
service and clinical evidence reflecting a diagnosis of 
sinusitis just a few years after service discharge.  As such, 
this additional evidence serves as a basis to reopen the 
Veteran's claims for service connection for hearing loss and 
sinusitis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits of the Veteran's claim for service 
connection for hearing loss.  In this case, the statement of 
the case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the October 2007 statement of the case 
considered the Veteran's hearing loss and sinusitis claims on 
the merits.  Accordingly, the Board finds that the Veteran 
would not be prejudiced by its review of the merits of his 
claims of service connection for hearing loss and sinusitis 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Hearing Loss 

The Veteran has attributed his hearing loss to his in-service 
exposure to artillery fire.  The Veteran's service personnel 
records are not available, and June 2008 correspondence from 
the Army Board for Correction of Military Records indicates 
that his records may have been lost in the 1973 fire at the 
National Personnel Records Center.  The Veteran's DD-214 does 
not list his military occupational specialty (MOS).  However, 
the Veteran's service treatment records do make reference to 
exposure to firing range noise.  Moreover, the Veteran was 
attached to the 434th Engineering Construction Battalion 
during his service, and noise exposure could be consistent 
with his service in that unit.  Thus, the Board finds that 
noise exposure is consistent with the time, place, and 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1151(a).  

The Veteran's service treatment records show that he was 
often treated for chronic otitis media during his service.  
An audiogram performed in June 1952 yielded uncertified 
results, and the Board is not in a position to interpret the 
audiogram.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   
However, the audiologist did note a "good response."  A 
July 1952 uncertified audiogram yielded a "very good 
response."  A second audiogram in July 1952 contains the 
notation "response good."  Nevertheless, in July 1952, the 
Veteran was placed on a limited physical profile, requiring 
him to avoid "loud noises or concussions" except for 
qualification purposes.  An October 1952 clinical note states 
"onset middle ear disease 6 years ago [with] repeated 
infections since.  Hearing normal."  Whispered voice testing 
showed normal hearing upon separation in March 1954.  

Post-service treatment records include a July 1957 VA 
clinical record diagnosing "chronic otitis media, right."  
There is no mention of hearing loss.  

In January 1995, a private audiologist diagnosed "bilateral 
[sensorineural hearing loss], mild to severe."  

A July 2006 statement from the Veteran's treating ear, nose, 
and throat specialist, Dr. R.A.M., noted that he had treated 
the Veteran for 25 years for "well documented acoustic 
trauma secondary to ... exposure to the artillery while in the 
armed forces."  Dr. M.'s statement noted that the Veteran 
had no history of post-service occupational noise exposure.  

The Veteran received a VA audiological examination in 
September 2007.  The claims folder was reviewed.  The 
examiner noted an exposure to acoustic trauma in service, and 
that the Veteran's current hearing loss was "beyond age 
norms with no civilian noise exposure."  The examiner also 
reported that the Veteran alleged an onset of hearing loss 
from acoustic trauma in basic training; however, "an 
audiogram performed after that revealed a flat [hearing loss] 
inconsistent with [noise induced hearing loss] and more 
consistent with his diagnosed otitis media."  After basic 
training, the Veteran continued to reference otitis media 
with "intermittently normal hearing inconsistent with [noise 
induced hearing loss]/acoustic trauma."  There was no 
audiogram performed at separation, and the Veteran reported 
onset of his current hearing loss after his separation.  On 
that basis, the examiner concluded that the Veteran's current 
sensorineural hearing loss is "less likely as not caused by 
or a result of acoustic trauma in service" or by the 
Veteran's in-service otitis media.  The examiner did note 
that the Veteran's hearing loss appeared to be "beyond age 
norms for presbycusis, so there appears to be another 
possible etiology" for the Veteran's hearing loss.  However, 
the examiner noted that he would not be able to determine 
that etiology without resort to speculation.  

In October 2007, a private practitioner, D.K., indicated that 
the Veteran had a bilateral "severe to profound" 
sensorineural hearing loss, which she felt was the result of 
acoustic trauma in service.  In November 2007, the Veteran's 
treating physician, Dr. R.A.M., reiterated his opinion that 
the Veteran's hearing loss was due to acoustic trauma 
sustained in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In reviewing the evidence of record, there is evidence both 
for and against the Veteran's claim.  The private opinions 
submitted by the Veteran are reasonably based on medical 
judgment and the facts contained within the record, which 
shows evidence of acoustic trauma in service and no post-
service occupational noise exposure.  The private 
practitioners and the September 2007 VA examiner are 
specialists in audiology.  Their opposing conclusions are 
based upon sound professional judgment.  The Board notes that 
the VA examiner's conclusion was based in part upon a finding 
of normal hearing at service discharge; however, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), the United States Court of 
Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits at 
separation from service.

The Board finds that the evidence is at least in equipoise, 
and that by resolving all doubt in the appellant's favor, the 
evidence sufficiently shows that hearing loss was sustained 
in service.  Service connection for hearing loss is thus 
warranted.

Sinusitis

The Veteran has claimed that his chronic sinusitis is due to 
service.  Specifically, he has pointed to a March 1952 
service treatment record treating him for nasal congestion, 
and to generally dusty conditions while serving in Korea.  

The record indicates that the Veteran has received a 
diagnosis of chronic sinusitis in July 1957, three years 
after service discharge.  A CT scan dated May 1996 found 
"some evidence of chronic sinusitis," and a January 1997 
radiology report found "possible ethmoid sinusitis."  

The Veteran was provided a September 2007 VA examination to 
determine if he had chronic sinusitis and, if so, whether it 
could be related to active duty.  The examiner reviewed the 
claims folder and noted earlier diagnoses of chronic 
sinusitis.  Following an examination of the sinuses, it was 
concluded that there was no evidence of chronic sinusitis, 
and thus the examiner offered no opinion as to the origins of 
sinusitis.  It was noted that the Veteran exhibited mild 
hyperemia of the turbinates and this was attributed to 
allergic rhinitis.  

In a July 2009 statement, Dr. Y.H.W. indicated that he had 
treated the Veteran for "chronic sinus problems" since 
January 2006.  It was not specified what the problems were.  

While the Veteran was treated for nasal congestion in 
service, he did not exhibit sinusitis therein.  Sinusitis was 
clinically identified in 1957, about three years after 
service discharge.  Clinical testing in the 1990's also 
exhibited signs of sinusitis, but there is no suggestion in 
the clinical data that sinusitis was related to service.  
Moreover, on VA examination in September 2007, the Veteran 
did not exhibit sinusitis.  Absent a showing of current 
disability, service connection is not for application.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability").  Subsequently, Dr. Y.H.W. submitted a statement 
to the effect that the Veteran had been treated for "chronic 
sinus problems" over the past few years, without indicating 
what those problems were.  On the VA examination, it was 
noted that the Veteran had allergic rhinitis, but no evidence 
of chronic sinusitis.  A clear preponderance of the evidence 
is against a finding that the Veteran has chronic sinusitis 
related to active duty.  

Finally, the Veteran has claimed that his sinus problems 
began in service and have continued since active duty.  While 
the Veteran is competent to describe his symptoms, he is not 
shown to have the qualifications or expertise to diagnose 
disability or determine its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  (While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.)  

The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

New and material evidence to reopen a claim of service 
connection for hearing loss has been received, and 
entitlement to service connection for hearing loss is 
granted.  

New and material evidence to reopen a claim of service 
connection for sinusitis has been received, and to this 
extent, the appeal is allowed.  

Service connection for sinusitis is denied.  





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


